Bgtder, J.
Tiie question of jurisdiction is settled by the following cases: The Ceres, 7 Wkly. Notes Cas. 576; The Plymouth, 3 Wall. 35; The Rock Island, Bridge, 6 Wall. 215; Atlee v. Packet Co., 21 Wall. 390; Railroad Co. v. Steam-boat Co., 23 How. 219; Leathers v. Blessing, 105 U. S. 626; The Maud Webster, 8 Ben. 551.
It is quite clear that the accident resulted from defect in the bridge. When the draw is turned, to remove obstruction to navigation, it is intended to be secured in place by an iron bolt and socket. This ar*44rangement is essential to safety, and when employed renders an accident, such as befel the libelant, impossible. On the occasion involved, the provision for securing the draw was out of order, and useless. Had this not been so the accident would not have occurred. The character of the weather, at the time, made the defective condition of the bridge especially important.
That it was the respondent’s duty to keep the bridge in repair is not questioned. Failing to discharge this duty, it became liable for the loss thus occasioned. The defect existed for many months. After so gieat a lapse of time it should have been discovered without notice. The exercise of proper vigilance would have discovered it much earlier. The testimony shows, however, that the respondent was notified of its existence long before the accident. The cases cited by respondent’s counsel are inapplicable to the facts here involved.
I find no evidence of contributory fault in the libelant.
A decree must be entered accordingly for the libelant.